Title: To Thomas Jefferson from George Helmbold, 30 July 1801
From: Helmbold, George
To: Jefferson, Thomas


               
                  Honoured Sir,
                  Georgetown, District of Columbia July 30th 1801
               
               Presuming the press of business would render it inconvenient for you to grant me a personal interview, I take this method of soliciting your attention—Men of information have frequently advanced it as their opinion, that so respectable a portion of the population of the United States as the Germans consist of, ought to have more attention paid them by government, on the score of diffusing information, than the former Administration thought proper to pay them—As a german I cannot but observe and lament their total ignorance of the most interesting and important acts of government—Hence it arises that they so frequently commit infranctions on the laws, and are more easily diverted from supporting government by malevolent and designing characters—Nay, I am certain means are now taking to divide the republican interst in Pennsylvania, by misrepresenting every Official act of the present administration; in order to ward off the intended evil, information should be profusely distributed, particularly among the Germans; and the effectual means would be, to direct the laws of the late session to be published in one, two, or more german papers, and to endeavour to obtain an act from the national legislature sanctioning the printing of the laws of the United States in the german language—Could the above objects be effected, I, as a co—partner in a German press at Philadelphia, issuing a paper to a large respectable number of subscribers would engage to publish them on a correct, neat and economical plan—My next request is, should you deem it proper to make any future appointments in Pennsylvania, I venture to solicit your attention to me. I am publicly known in my native city, and trust that any information you may request would prove highly satisfactory—I am now engaged in publishing an “American Gallery” in conjunction with Mr. Gilbert Stuart, the celebrated painter, and venture to solicit your recommendation of the plan to the attention of your friends—Mr Stuart and I shall visit the City in October next for the purpose of obtaining paintings of Messrs. Madison, Gallatin &c. when we hope to have the honour of conversing with you in person.
               I remain, Your humble Servant—
               
                  
                     George Helmbold, jun.
                  
               
            